DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the amendment filed 2 June 2022 and the RCE filed 7 July 2022.
Claims 1-20 are pending. Claims 1 and 11 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0147899, published 26 May 2016, hereafter Smith) and further in view of Apps et al. (US 2007/0094060, published 26 April 2007, hereafter Apps) and further in view of Bess et al. (US 2020/0066392, filed 21 August 2018, hereafter Bess).
As per independent claim 1, Smith discloses a method of identifying demographic information in a marked up document, comprising:
(a) detecting a plurality of fields representing demographic information in a marked up document (paragraphs 0029-0032)
(b) extracting a set of features based on the detected demographic information (paragraphs 0029-0030: Here, data is extracted relating to sender, recipients, and contents of a message/document)
(c) based at least in part on the set of features, determining whether the plurality of fields represent demographic information of a single provider using an intelligent system (paragraph 0035) according to other marked up documents (paragraph 0037: Here, appropriate records and associated data are identified)
(d) when the plurality of fields are determined to represent demographic information of a single provider, associating the plurality of fields to represent demographic information of the single provider (paragraph 0006: Here, a contact profile of an address book is updated based on received information)
Smith fails to specifically disclose wherein the intelligent system is a machine learning model. However, Apps, which is analogous to the claimed invention because it is directed toward processing data using a machine learning model, discloses wherein the intelligent system is a machine learning model (paragraph 0040). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents based upon a learning module. This would have enabled the extraction and identification of data to evolve as more contents are ingested.
Smith fails to specifically disclose using a machine learning model trained according to supervised machine learning algorithms. However, Bess, which is analogous to the claimed invention because it is directed toward training a model, discloses using a machine learning model trained according to supervised machine learning algorithms (paragraph 0107). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Bess with Smith-Apps, with a reasonable expectation of success, as it would have enabled a user to train a model to get the desired outputs. This would have given the user the ability to customize the training based upon their needs.
As per dependent claim 2, Smith, Apps, and Bess disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Apps discloses:
rendering the marked up document (paragraph 0079)
determining where, in the rendered marked-up document, each of the plurality of fields is located (paragraph 0079)
calculating a geometric distance between the respective locations of the plurality of fields in the rendered marked-up document (paragraph 0162)
wherein the determining (d) occurs based at least in part on the calculated geometric distance (paragraph 0162)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have enabled for calculating distances based upon rendered information. This would have allowed for identification of whether contents are properly associated within the document.
As per dependent claim 3, Smith, Apps, and Bess disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Apps discloses:
representing the marked up document in a document object model including a plurality of interconnected nodes (paragraph 0079)
determining where, in the document object model, each of the plurality of fields is located (paragraph 0079)
calculating number of hops between the respective locations of the plurality of fields in the rendered marked-up document (paragraph 0079)
wherein the determining (d) occurs based on the number of hops (paragraph 0079)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have enabled for calculating distances based upon rendered information. This would have allowed for identification of whether contents are properly associated within the document.
	As per dependent claim 4, Smith, Apps, and Bess disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Apps discloses:
	(e) determining how many a plurality of fields representing demographic information of a particular type are in a marked document (Figure 7; paragraph 0080)
	wherein determining occurs based at least in part on the number of fields of the particular type determined in (e) (Figure 7; paragraph 0080)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents based upon a field set. This would have enabled the extraction and identification of data based upon a complete set of data being received.
As per dependent claim 5, Smith, Apps, and Bess disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Smith discloses wherein the particular type is at least one of an address or phone number (paragraph 0032).
As per dependent claim 6, Smith, Apps, and Bess disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Apps discloses wherein training the machine learning model using a sample set of pages and corresponding location of identified fields (paragraph 0209). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents based upon a learning module. This would have enabled the extraction and identification of data to evolve as more contents are ingested.
As per dependent claim 7, Smith, Apps, and Bess disclose the limitations similar to those in claim 6, and the same rejection is incorporated herein. Apps discloses identifying fields in the sample set of pages based on known tags (paragraph 0209). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents based upon a learning module. This would have enabled the extraction and identification of data to evolve as more contents are ingested.
As per dependent claim 8, Smith, Apps, and Bess disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Apps discloses wherein the training the model comprises training the model using one or more of a support vector machine algorithm, linear regression algorithm, logistic regression algorithm, naïve Bayes algorithm, linear discriminant analysis algorithm, decision tree algorithm, k-nearest neighbor algorithm, neural networks algorithm, and a similarity learning algorithm (paragraphs 0040 and 0070). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents based upon a learning module. This would have enabled the extraction and identification of data to evolve as more contents are ingested.
As per dependent claim 9, Smith, Apps, and Bess disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Apps discloses wherein the extracting the set of features comprises identifying a distance between two or more types of demographic information from among the plurality of types of demographic information (paragraphs 0070 and 0209). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents based upon a learning module. This would have enabled the extraction and identification of data to evolve as more contents are ingested.
As per dependent claim 10, Smith, Apps, and Bess disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Smith discloses wherein the extracting the set of features comprises identifying a number of pairs of demographic information on a given site of a data source (paragraph 0056).
With respect to claims 11-20, the applicant discloses the limitations substantially similar to those in claims 1-10, respectively. Claims 11-20 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith, Apps, and Bess.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144